*7On Motion to Dismiss
Bierly, C. J.
On October 8, 1965, the Honorable Carl M. Gray, of the firm of Gray & Waddle, Petersburg, Indiana, filed in this cause a motion entitled “APPELLANT’S MOTION TO DISMISS CAUSE OF ACTION”, praying therein that this cause of action be dismissed at appellant’s costs.
Appellant also filed on said date a certification by Carl M. Gray that he delivered, by United States Mail, a copy of said motion to dismiss to Shake & Lewis, Attorneys, 305 Busseron Street, Vincennes, Indiana, counsel for appellees.
Appellees have not filed an assignment of cross-errors nor any objections to said motion.
And the court, having examined said motion and proof of notice and being duly advised in the premises, finds that said motion should be sustained.
And the court now dismisses such cause of action with costs taxed against appellant.
Cause of action dismissed.
Note. — Reported in 211 N. E. 2d 49.